Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 13, 16-20 are objected to because of the following informalities.  Appropriate correction is required.
	Amended Claim 13 Lines 2-3 could read, “…formed in the rear lifting portion of the tongue 
	Amended Claim 16 Lines 9-10 could read, “…a forward rupturing portion, a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended Claims 9 and 10 recite, “wherein the bottom side has a first (second) rivet indentation.”  There is no initial recitation of a bottom side in these claims or in independent Claim 8.
Allowable Subject Matter
Claims 1-8 and 11-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claims 1 and 8, the prior art discloses most of the claimed invention regarding resealable beverage can lid with first and second rivets.  However, the prior art does not expressly disclose a tab portion comprising a main body portion having a rear lifting portion, a forward rupturing portion, an opening formed in the body portion for forming a tongue having a first rivet opening, a front portion between the forward rupturing portion and the tongue, the front portion having a second rivet opening.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Amended Claim 16, the prior art discloses most of the claimed invention regarding resealable beverage can lid with first and second rivets.  However, the prior art does not expressly disclose a tab portion comprising a main body portion having a rear lifting portion, a forward rupturing portion, a U-shaped opening formed in the body portion for forming a semicircular tongue having a first rivet opening, a front portion between the forward rupturing portion and the tongue, the front portion having a second rivet opening.
Response to Arguments
Applicant’s arguments, see Remarks, Page 7 Line 9 to Page 8 Line 10, filed June 23, 2022, with respect to the §102(a)(1) rejections of Claims 1, 8, and 16 anticipating Wells (4,821,912), have been fully considered and are persuasive.  The §102(a)(1) rejections of Claims 1, 8, and 16 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736